      2:18-cv-03496-RMG          Date Filed 10/03/18       Entry Number 1        Page 1 of 30




                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF OHIO

CITY OF DAYTON,

                                 Plaintiff,                           COMPLAINT FOR A CIVIL
-against -                                                            CASE

3M COMPANY, f/k/a Minnesota Mining and                                Case No: _______________
Manufacturing Co., BUCKEYE FIRE EQUIPMENT
COMPANY, CHEMGUARD, INC., TYCO FIRE                                   JURY TRIAL DEMANDED
PRODUCTS L.P., and NATIONAL FOAM, INC.,

                                 Defendants.


       Plaintiff, City of Dayton, by and through its attorneys NAPOLI SHKOLNIK PLLC,

PLEVIN & GALLUCCI COMPANY, LPA and DYER, GAROFALO, MANN & SCHULTZ, as

and for its Complaint against Defendants 3M Company, f/k/a Minnesota Mining and

Manufacturing Co., Buckeye Fire Equipment Company, Chemguard, Inc., Tyco Fire Products

L.P., and National Foam, Inc. alleges as follows:

                                        INTRODUCTION

       1.      Plaintiff, the City of Dayton (hereinafter the “City”), brings this action against 3M

Company, f/k/a Minnesota Mining and Manufacturing Co., Buckeye Fire Equipment Company,

Chemguard, Inc., Tyco Fire Products L.P. (successor-in-interest to Ansul Co.) and National Foam,

Inc. to recover the substantial past and future damages for the treatment and removal of the

contamination of its public drinking water supply wells by treating the water in those wells to

eliminate contamination caused and/or created by Defendants’ products, and to protect the public

health, safety, welfare, and the environment.
      2:18-cv-03496-RMG         Date Filed 10/03/18       Entry Number 1        Page 2 of 30




          2.   Defendants manufactured, marketed, and sold aqueous film-forming foam

(“AFFF”), a firefighting product used to control and extinguish aviation, marine, fuel, and other

flammable liquid fires.

          3.   Defendants’    AFFF     contained     perfluorooctanoic   acid   (“PFOA”)     and/or

perfluorooctane sulfonic acid (“PFOS”), and/or contained the precursors of PFOS and PFOA.

PFOA and PFOS are toxic, do not biodegrade, are persistent in the environment, move easily

through soil and groundwater, absorb into concrete, and pose a significant risk to human health and

safety.

          4.   PFOA and PFOS are associated with a variety of illnesses, including but not limited

to kidney cancer, testicular cancer, ulcerative colitis, thyroid disease, pregnancy induced

hypertension (including preeclampsia), and hypercholesterolemia. The chemicals are particularly

dangerous for pregnant women and young children. Defendants were aware since the 1960’s and

70’s that PFOA and PFOS were toxic, do not biodegrade, are persistent in the environment, move

easily through soil and groundwater and pose a significant risk to human health and health and

safety, but elected to use these chemicals and not warn their customers, placing profits over human

health.

          5.   In the early 1960’s, 3M and the United States Naval Research Laboratory developed

AFFF to extinguish jet fuel fires, which are largely impervious to water, by smothering them. 3M’s

AFFF, which is produced through a 3M process called electrochemical fluorination, contained

PFOS.

          6.   3M is the only manufacturer who used the electrochemical fluorination process, and

therefore, produced the only AFFF that contained PFOS, as opposed to PFOA.




                                                 2
      2:18-cv-03496-RMG           Date Filed 10/03/18       Entry Number 1        Page 3 of 30




         7.    Therefore, if PFOS is identified at a site where AFFF was used, the AFFF is a 3M

product. Other formulations of AFFF manufactured by the non-3M Defendants are synthesized

through telomerization and contain PFOA, but not PFOS.

         8.    In 1967, the Department of Defense (“DoD”) first issued military specification Mil-

F-24385 (“Mil Spec”), which included the DoD’s requirements for AFFF liquid concentrate fire

extinguishing agents. The Mil Spec covered “the requirements for [AFFF] liquid concentrate fire

extinguishing agent consisting of fluorocarbon surfactants and foam stabilizers.”

         9.    The Mil Spec does not include any requirements regarding the chemical

characteristics of the “fluorocarbon surfactants” in Mil Spec compliant AFFF.

         10.      Upon information and belief, instructions, labels and material safety data sheets

were provided with the AFFF by Defendants, which, at least at significant times, did not fully

describe the health and environmental hazards of AFFF which Defendants knew or should have

known.

         11.      Upon information and belief, Defendants had known of these health and

environmental hazards for years, yet failed to warn the users and other sensitive receptors, such as

public water providers. Defendants elected to include PFOA and/or PFOS in their AFFF; there was

no requirement.

         12.      Civilian and military airports, fire departments and industrial facilities, unaware of

the environmental and health risk and hazards of using Defendants’ AFFF, used AFFF containing

PFOA and PFOS for decades for firefighting and training. These sites have been linked to the

widespread contamination of surface and groundwater, as well as public drinking water wells, with

PFOA, PFOS, and other perfluorinated chemicals (“PFCs”) throughout the country.




                                                   3
      2:18-cv-03496-RMG           Date Filed 10/03/18        Entry Number 1        Page 4 of 30




        13.      Defendants’ AFFF has been used for almost 50 years at the Wright-Patterson Air

Force Base (“WPAFB”). During routine training exercises, AFFF has been sprayed directly on the

ground and/or tarmac at several fire training areas, allowing PFOA/PFOS to travel to the

surrounding groundwater, causing contamination of various City water supply wells, in various

locations, in varying amounts, at various times.

        14.      In addition to routine training for personnel, additional releases of AFFF have

occurred at the WPAFB through testing of the equipment, false alarms, equipment malfunctions,

and other incidental releases in the hangers, fire stations and other locations.

        15.      The City also owned and operated its own Fire Training Center (“FTC”) where it

trained firefighters to use AFFF, causing additional releases of the Manufacturing Defendants’

AFFF containing PFOA and PFOS.

        16.      Once the Defendants’ AFFF was released into the environment, whether on the

ground, into the air, or through a wastewater treatment system, the PFOS/PFOA from the WPAFB

and FTC eventually contaminated the City’s water supply.

        17.      There is no natural sink for the Manufacturing Defendants’ AFFF containing PFOS

and PFOA. Except for incineration above 10,000 degrees, Defendants’ PFOS and PFOA eventually

accumulate in the water and all living organisms- including the blood and organs of humans.

        18.      Defendants knew or should have known that PFOA and PFOS are highly soluble in

water, extremely mobile, persistent, and very likely to contaminate drinking water wells and present

significant risks to human health and welfare if released into the environment.

        19.      Nevertheless, Defendants manufactured, marketed, and sold their AFFF with the

knowledge that PFOS and PFOA would be released into the environment in firefighting training

and rescue exercises, inadvertent releases, false alarms, as well as in emergencies.




                                                    4
        2:18-cv-03496-RMG        Date Filed 10/03/18       Entry Number 1         Page 5 of 30




         20.    Plumes of PFOA and PFOS can persist in underground aquifers for many decades.

Once the plume reaches a well, it continues to contaminate the water drawn from that well. The

most viable technologies to remove PFOS and PFOA (and other PFCs) from the groundwater are

granulated activated carbon (“GAC”), reverse osmosis, and ion exchange.

         21.    The City brings this action to recover damages incurred and to be incurred by the

City in investigating, monitoring, remediating, treating and otherwise responding to the

PFOA/PFOS water contamination to stem the threat to public health and the environment caused by

Defendants’ AFFF products, and ensure the cost of the water treatment be borne by the polluters;

not the City of Dayton and its hard working, rate-paying residents.

                                          THE PARTIES

         22.    Plaintiff has its principal place of business located at 101 W. 3rd Street in Dayton,

Ohio.

         23.   Through the City’s Water Department, the City provides high quality, safe, potable

water to over 400,000 people from the groundwater.

         24.   Groundwater is the sole source of drinking water for the region.

         25.   The City’s service area includes most of Montgomery County, including Dayton,

Kettering, Riverside, Centerville, Trotwood, Harrison Township, Brookville, customers in Greene

County, and extends north to serve Dayton International Airport, over 65 sq. miles. Its lines carry an

average of 65 MGD (million gallons/day).

         26.   Dayton operates two (2) well fields that contain dozens of supply wells, two (2)

Water Treatment Plants, one (1) lime recovery facility, two (2) main pumping stations, six (6)

Booster Pumping Stations and eleven (11) Water Storage Facilities.




                                                  5
      2:18-cv-03496-RMG          Date Filed 10/03/18      Entry Number 1        Page 6 of 30




       27.      Defendants’ AFFF products containing PFOA and PFOS, in unchanged form, were

discharged into the environment through the foreseeable training, storage and use of the AFFF at the

WPAFB and FTC.

       28.      Defendants’ AFFF products containing PFOA and PFOS contaminated the

groundwater supply from which Plaintiff draws water for its customers.

       29.      After PFOS and PFOA contamination was discovered at the WPAFB in the summer

of 2016, the City proactively tested its wells that were closest to the FTC, those in the Tait’s Hill

portion of the Mad River Wellfield (“Tait’s Hill”).

       30.      Sampling in October 2016 confirmed the presence of PFOA and PFOS in the Tait’s

Hill portion of the Mad River Well Field.

       31.      Additional proactive testing evidenced more contaminated wells in the Huffman

Dam portion of the Mad River Well Field (“Huffman Dam”). In total, the City has been forced to

shut down approximately fourteen (14) supply wells due to the PFOS and PFOA groundwater

contamination. The City is actively monitoring the PFOS and PFOA contamination and its risk to its

water supply.

       32.      Consequently, Plaintiff has incurred and will incur expenses to deal with the

contaminated water and infrastructure modifications to ensure each residential and commercial

property is served clean and safe water.

       33.      Plaintiff will also incur future sampling costs for PFOA and PFOS.

       34.      Defendant 3M Company (f/k/a Minnesota Mining and Manufacturing Company)

(“3M”) is a corporation organized and existing under the laws of the state of Delaware, having its

principal place of business at 3M Center, St. Paul, Minnesota 55133.




                                                  6
        2:18-cv-03496-RMG        Date Filed 10/03/18    Entry Number 1      Page 7 of 30




         35.   Beginning before 1970 and until at least 2002, 3M manufactured, distributed, and

sold AFFF containing PFOS.

         36.   3M was the only company that manufactured or sold AFFF containing PFOS.

         37.   3M manufactured and/or distributed and/or sold AFFF foam containing PFOS which

was used at the WPAFB and/or FTC.

         38.   Defendant Tyco Fire Products LP (“Tyco”) is a limited partnership formed in the

State of Delaware with its principal place of business at 1400 Pennbrook Parkway, Landsdale,

Pennsylvania 19446. Tyco is an indirect subsidiary ultimately wholly owned by Johnson Controls

International plc, an Irish public limited company listed on the New York Stock Exchange [NYSE:

JCI].

         39.   Tyco is the successor in interest of The Ansul Company (“Ansul”), having acquired

Ansul in 1990. (Ansul and Tyco (as the successor in interest to Ansul), will hereinafter be

collectively referred to as “Tyco/Ansul.”)

         40.   Beginning in or around 1975, Ansul manufactured and/or distributed and sold AFFF

that contained fluorocarbon surfactants containing PFOA. After Tyco acquired Ansul in 1990,

Tyco/Ansul continued to manufacture, distribute and sell AFFF that contained fluorocarbon

surfactants containing PFOA.

         41.   Tyco/Ansul manufactured and/or distributed and/or sold AFFF foam containing

PFOA which was used at the WPAFB and/or FTC.

         42.   Defendant Chemguard is a Wisconsin corporation with its principal place of

business at One Stanton Street, Marinette, Wisconsin 54143.

         43.   Beginning in or around 1994, Chemguard began manufacturing AFFF that contained

PFOA.




                                                7
      2:18-cv-03496-RMG          Date Filed 10/03/18       Entry Number 1        Page 8 of 30




        44.    Chemguard manufactured and/or distributed and/or sold AFFF foam containing

PFOA which was used at the WPAFB and/or FTC.

        45.    Defendant Buckeye Fire Equipment Company (“Buckeye”) is a foreign corporation

organized and existing under the laws of the state of Ohio, with its principal place of business at 110

Kings Road, Kings Mountain, North Carolina 28086.

        46.    Buckeye manufactured, distributed and/or sold AFFF containing PFOA which was

used at the WPAFB and/or FTC.

        47.    Defendant National Foam, Inc. (a/k/a Chubb National Foam) (collectively “National

Foam”) is a Delaware corporation, having a principal place of business at 144 Junny Road, Angier,

North Carolina 27501.

        48.    At all times relevant, National Foam designed, manufactured, and sold AFFF used in

training operations and for emergency fire-fighting situations including at the WPAFB and/or FTC.

                                 JURISDICTION AND VENUE

        49.     This Court has jurisdiction pursuant to 28 U.S.C. § 1332 (a) because the parties

are diverse and the amount in controversy exceeds $75,000.

        50.    This Court has jurisdiction over Defendants because, based on information and

belief, each is a corporation or other business that has sufficient minimum contacts in Ohio or

otherwise intentionally avails itself of the Ohio market either through the distribution or sale of

AFFF products in the State of Ohio so as to render the exercise of jurisdiction over it by this

Court consistent with tradition notions of fair play and substantial justice.

        51.    Venue is proper in this District under 28 U.S.C. § 1391(b)(2) because the events,

omissions and harms that are the basis of Plaintiff’s claims occurred in substantial party in this

District.



                                                  8
      2:18-cv-03496-RMG            Date Filed 10/03/18    Entry Number 1       Page 9 of 30




                     FACTUAL ALLEGATIONS AS TO ALL COUNTS

       A.     Background of PFOA and PFOS and The Known Risk to Groundwater.

       52.     Poly- and per-fluoroalkyl substances are chemical compounds containing fluorine

and carbon atoms. These substances have been used for decades in the manufacture of, among other

things, household and commercial products that resist heat, stains, oil, and water. These substances

are not naturally occurring and must be manufactured.

       53.     The two most widely studied types of these substances are PFOA and PFOS, which

each contain eight carbon atoms.

       54.     PFOA and PFOS have unique properties that cause them to be: (i) mobile and

persistent, meaning that they readily spread into the environment where they break down very

slowly; (ii) bioaccumulative and biomagnifying, meaning that they tend to accumulate in organisms

and up the food chain; and (iii) toxic, meaning that they pose serious health risks to humans and

animals. Because PFOA and PFOS have these properties, they pose significant threats to public

health and the environment.

       55.     PFOA and PFOS easily dissolve in water, and thus they are mobile and readily

spread in the environment. PFOA and PFOS also readily contaminate soils and leach from the soil

into groundwater, where they can travel significant distances.

       56.     PFOA and PFOS are characterized by the presence of multiple carbon-fluorine

bonds, which are exceptionally strong and stable. As a result, PFOA and PFOS are thermally,

chemically, and biologically stable and they resist degradation due to light, water, and biological

processes.

       57.     Bioaccumulation occurs when an organism absorbs a substance at a rate faster than

the rate at which the substance is lost by metabolism and excretion. Biomagnification occurs when




                                                  9
     2:18-cv-03496-RMG          Date Filed 10/03/18       Entry Number 1        Page 10 of 30




the concentration of a substance in the tissues of organisms increases as the substance travels up the

food chain.

       58.     PFOA and PFOS bioaccumulate/biomagnify in numerous ways. First, they are

relatively stable once ingested, so that they bioaccumulate in individual organisms for significant

periods of time. Because of this stability, any newly ingested PFOA and PFOS will be added to any

PFOA and PFOS already present. In humans, PFOA and PFOS remain in the body for years.

       59.     Third, they biomagnify up the food chain, such as when humans eat fish that have

ingested PFOA or PFOS.

       60.     Exposure to PFOA and PFOS can be toxic and may pose serious health risks to

humans and to animals. Human health effects associated with PFOA exposure include kidney and

testicular cancer, thyroid disease, high cholesterol, ulcerative colitis, liver damage, and pregnancy-

induced hypertension (also known as preeclampsia). Human health effects associated with PFOS

exposure include immune system effects, changes in liver enzymes and thyroid hormones, low

birthweight, high uric acid, and high cholesterol. In laboratory testing on animals, PFOA and PFOS

have caused the growth of tumors, changed hormone levels, and affected the function of the liver,

thyroid, pancreas, and immune system.

       B.      Defendants’ Development of AFFF Products Containing PFOA and/or PFOS

       61.     In the 1940s, 3M began using a process called electrochemical fluorination to create

carbon-fluorine bonds, which are key components of PFOA and PFOS. 3M soon discovered that

these types of substances have strong surfactant properties, meaning that they reduce the surface

tension between a liquid and another liquid or solid. This reduced surface tension enabled 3M to

develop a myriad of products that resist heat, stains, oil, and water. These products included older




                                                 10
     2:18-cv-03496-RMG           Date Filed 10/03/18       Entry Number 1        Page 11 of 30




forms of Scotch Gard, which contained PFOS and when applied to fabric, furniture, and carpets

protected against liquids and stains.

        62.     Building on these earlier experiments, in the early 1960s 3M began developing

firefighting foams containing PFOS to suppress flammable liquid fires, which cannot be effectively

extinguished with water alone.

        63.     AFFF does not have the same problems that water alone does in extinguishing

flammable liquid fires. AFFF concentrate containing PFOA or PFOS forms foam when it is mixed

with water and ejected from a nozzle. That foam is then sprayed so that it coats the fire, blocking the

supply of oxygen feeding the fire and creating a cooling effect and evaporation barrier to extinguish

the vapors on fire. A film also forms to smother the fire after the foam has dissipated.

        C.      Defendants’ Knowledge of the Threats to Public Health and the Environment
                Posed by PFOA and PFOS

        64.     On information and belief, by at least the 1970s 3M knew or should have known that

PFOA and PFOS are mobile and persistent, bioaccumulative and biomagnifying, and toxic.

        65.     Upon information and belief, 3M concealed from the public and government

agencies its knowledge of the risk of harm posed by PFOA and PFOS.

        66.     In 1975, 3M concluded that PFOS was present in the blood of the general

population. Since PFOA and PFOS are not naturally occurring, this finding should have alerted 3M

to the possibility that their products were a source of this PFOS. The finding also should have

alerted 3M to the possibility that PFOS might be mobile, persistent, bioaccumulative, and

biomagnifying, as those characteristics could explain the absorption of PFOS in blood from 3M's

products.

        67.     In 1976, 3M found PFOA in the blood of its workers. This finding should have

alerted 3M to the same issues raised by the findings regarding PFOS in the prior year.



                                                  11
     2:18-cv-03496-RMG            Date Filed 10/03/18     Entry Number 1       Page 12 of 30




        68.       A 1978 study by 3M showed that PFOA reduced the survival rate of fathead

minnow fish eggs.

        69.       Other studies by 3M in 1978 showed that PFOS and PFOA are toxic to rats, and that

PFOS is toxic to monkeys. In one study in 1978, all monkeys died within the first few days of being

given food contaminated with PFOS.

        70.       Studies by 3M after the 1970s also showed adverse effects from exposure to PFOA

and PFOS.

        71.       In a 1983 study, for example, 3M found that PFOS caused the growth of cancerous

tumors in rats.

        72.       A study proposal by 3M in 1983 stated that the resistance to degradation of PFOA

and PFOS made them "potential candidates for environmental regulations, including further testing

requirements under laws such as the Toxic Substances Control Act." 3M Environmental Laboratory

(EE & PC), Fate of Fluorochemicals - Phase II, at p.6 (E. A. Reiner, ed. May 20, 1983).

        73.       A 1997 material safety data sheet ("MSDS") for a non-AFFF product made by 3M

listed its only ingredients as water, PFOA, and other per-fluoroalkyl substances and warned that the

product includes "a chemical which can cause cancer." The MSDS cited "1983 and 1993 studies

conducted jointly by 3M and DuPont" as support for this statement. On information and belief, 3M's

MSDSs for AFFF did not provide similar warnings.

        74.       Federal law requires chemical manufacturers and distributors to immediately notify

the United States Environmental Protection Agency ("EPA") if they have information that

"reasonably supports the conclusion that such substance or mixture presents a substantial risk of

injury to health or the environment." Toxic Substances Control Act ("TSCA") § 8(e), 15 U.S.C. §

2607(e).




                                                  12
     2:18-cv-03496-RMG          Date Filed 10/03/18       Entry Number 1        Page 13 of 30




       75.     3M did not comply with its duty under TSCA, and in April 2006 it agreed to pay

EPA a penalty of more than $1.5 million for its failure to disclose studies regarding PFOA or PFOS

and other per-fluoroalkyl substances dating back decades, among other things.

       76.     On information and belief, all defendants knew or should have known that in its

intended and/or common use, AFFF containing PFOA or PFOS would very likely injure and/or

threaten public health and the environment. On information and belief, this knowledge was

accessible to all defendants. For example, in 1970 a well-established firefighting trade association

was alerted to the toxic effects on fish of a chemical compound related to PFOS. On information

and belief, at least the following defendants are and/or were members of this trade association: 3M,

Tyco/Ansul, Chemguard, and National Foam/Angus.

       77.     Additionally, on information and belief, all defendants knew or should have known

that their AFFF products and the PFOA and PFOS the products contained, easily dissolve in water,

because the products were designed to be mixed with water; are mobile, because the products were

designed to quickly form a thin film; resist degradation, because that is the nature of the products'

chemical composition, and on information and belief the products had long shelf-lives; and tend to

bioaccumulate, because studies regarding the presence of substances with carbon-fluorine bonds in

the blood of the general population were publicly available beginning in at least 1976.

       D.      Evolving Understanding of the Levels of Acceptably Safe Exposure to
               PFOA/S

       78.     As discussed above, neither 3M nor, on information and belief, the other defendants,

complied with their obligations to notify EPA about the "substantial risk of injury to health or the

environment" posed by their AFFF products containing PFOA/S. See TSCA § 8(e).

       79.     In or around 1998, EPA began investigating the safety of PFOA and PFOS after

some limited disclosures by 3M and others.



                                                 13
     2:18-cv-03496-RMG              Date Filed 10/03/18       Entry Number 1    Page 14 of 30




        80.        Beginning in 2009, EPA issued health advisories about the levels of exposure to

PFOA and PFOS in drinking water that it believed were protective of public health. As described on

EPA's website, "health advisories are non-enforceable and non-regulatory and provide technical

information to states [,] agencies and other health officials on health effects, analytical

methodologies, and treatment technologies associated with drinking water contamination." Drinking

Water Health Advisories for PFOA and PFOS, What's A Health Advisory, available at

https://www.epa.gov/ground-water-and-drinking-water/drinking-waterhealth- advisories-pfoa-and-

pfos (last visited June 5, 2018).

        81.        The recommendations in EPA's health advisories evolved as EPA learned more

about PFOA and PFOS.

        82.        On January 8, 2009 EPA issued Provisional Health Advisories for PFOA and PFOS,

advising that "action should be taken to reduce exposure" to drinking water containing levels of

PFOA and PFOS exceeding 400 parts per trillion ("ppt") and 200 ppt, respectively. Provisional

Health Advisories for Perfluorooctanoic Acid (PFOA) and Perfluorooctane Sulfonate (PFOS),

available     at    https://www.    cpa.gov/sites/productionlfiles/2015   0-9/documents/pfoa-   pfos-

provisional.pdf, at p. 1, n. 1 (last visited June 5, 2018).

        83.        On or around May 19, 2016, the EPA issued updated Drinking Water Health

Advisories for PFOA and PFOS, recommending that drinking water concentrations for PFOA and

PFOS, either singly or combined, should not exceed 70 ppt. See Lifetime Health Advisories and

Health Effects Support Documents for PFOA and PFOS, 81 Fed. Reg. 33,250-51 (May 25, 2016).

        E.         The Use of Defendants’ AFFF Products Containing PFOA/S in Ohio


        84.        Defendants' AFFF products containing PFOA/S have been used for decades

throughout Ohio at civilian airports and other facilities, including the WPAFB and FTC.



                                                     14
     2:18-cv-03496-RMG          Date Filed 10/03/18     Entry Number 1       Page 15 of 30




       85.     On information and belief, defendants manufactured and sold AFFF products

containing PFOA and PFOS that were used and discharged at the WPAFB and FTC.

       86.     Pursuant to Federal Aviation Administration (“FAA”) regulations, airport staff were

required to perform a AFFF foam test twice a year. During these tests, typically one or two buckets

of foam (about 5-10 gallons) were discharged from each piece of equipment to get a reading of the

percentage of the mix coming out of each nozzle.

       87.     Due to the Defendants’ failure to warn and advise the user that the AFFF should not

be permitted to enter the soil, water, or groundwater, the AFFF was left to enter into the soil or

simply washed off the tarmac.

       88.     Defendants failed to warn the end user and sensitive receptors, such as public water

suppliers, that AFFF permeates through the ground to the groundwater.

       89.     Defendants further failed to warn the end user that the AFFF soaks into the concrete

or asphalt tarmac to slowly release PFOA and PFOS into the subsurface and groundwater over

decades.

       90.     Sampling results of surface water, groundwater, and soil, at or near the WPAFB and

FTC demonstrate the presence of elevated concentrations of PFOA and PFOS, which were

components in Defendants’ AFFF products.

       91.     On information and belief, Defendants did not provide adequate warnings regarding

the public health and environmental hazards associated with their AFFF products containing PFOA

and PFOS. Nor did Defendants provide adequate instructions about how to avoid or mitigate such

hazards.




                                                15
     2:18-cv-03496-RMG             Date Filed 10/03/18       Entry Number 1       Page 16 of 30




        92.        Defendants’ AFFF products were used in the normal, intended, and foreseeable

manner that resulted in the discharge of PFOA and PFOS into the environment and drinking water

supplies of the City.

        F.         AFFF Containing PFOA and PFOS Is Fungible and Commingled in the
                   Groundwater

        93.        AFFF containing PFOA and/or PFOS, once it has been released to the environment

and groundwater, lacks characteristics that would enable identification of the company that

manufactured that particular AFFF.

        94.        The process of manufacture and distribution of AFFF, including that which contains

PFOA and/or PFOS, sometimes includes complex arrangements whereby Defendants sell product

for delivery through specific military bases and/or third-party logistic intermediaries throughout the

country.

        95.        A subsurface plume, even if it comes from a single location, such as a retention fire

training area, most likely originates from mixed batches of AFFF coming from different

manufacturers.

        96.        There were several areas located around the WPAFB where firefighting exercises

were historically conducted, as well as the FTC, where AFFF was used and entered the groundwater

and it is not possible to determine the identity of the manufacturer whose AFFF containing PFOA

and PFOS contributed to the groundwater contamination plume impacting Plaintiff’s Huffman Dam

and Tait’s Hill.

        97.        Because precise identification of the specific manufacture of any given AFFF that

was the source of PFOA and PFOS found in Plaintiff’s Supply Wells is impossible, Plaintiff must

pursue all Defendants, jointly and severally, for those indivisible injuries which Defendants have

collectively visited upon Plaintiff.



                                                    16
     2:18-cv-03496-RMG          Date Filed 10/03/18       Entry Number 1        Page 17 of 30




       98.     Defendants are also jointly and severally liable because they conspired to conceal

the true toxic nature of PFOS and PFOA, to profit from the use of AFFF containing PFOA and

PFOS, at Plaintiff’s expense, to contaminate Plaintiff’s water supply, and to attempt to avoid

liability for such contamination of the groundwater.

       G.      Alternative Liability, Concert of Action, Enterprise Liability.

       99.     Defendants in this action are manufacturers that control a substantial share of the

market for AFFF-containing PFOA and/or PFOS in the United States and are jointly responsible for

the contamination of Plaintiff’s groundwater supply and for causing the damages and injuries

complained of in this Complaint.

       100.    Enterprise liability attaches to all Defendants and the liability of each should be

assigned according to its percentage of liability for AFFF-containing PFOA and/or PFOS at issue in

this Complaint. PFOA and PFOS is fungible; it is impossible to identify the exact Defendant who

manufactured any given batch of AFFF containing PFOA and/or PFOS found free in the

groundwater, and, each of these Defendants participated in a state-wide and national market for

AFFF containing PFOA and/or PFOS during the relevant time.

       101.    Concert of action liability attaches to all Defendants, each of which participated in a

common plan to commit the torts alleged herein and each of which acted tortuously in pursuance of

the common plan to knowingly manufacture and sell inherently dangerous AFFF-containing PFOA

and/or PFOS.

       102.    Enterprise liability attaches to all of the named Defendants for casting defective

products into the stream of commerce.

                                 COUNT I
      STRICT LIABILITY – DESIGN DEFECT AND/OR DEFECTIVE PRODUCT
                  PURSUANT TO OHIO REV. CODE § 2307.75




                                                 17
     2:18-cv-03496-RMG           Date Filed 10/03/18     Entry Number 1        Page 18 of 30




        103.    Plaintiff realleges each of the preceding paragraphs and incorporates each such

paragraphs as if fully stated herein.

        104.    Defendants’ AFFF was defective in design or formulation pursuant to Ohio Rev.

Code § 2307.75.

        105.    As commercial designers, manufacturers, distributors, suppliers, sellers, and/or

marketers of AFFF containing PFOA and PFOS, Defendants had a strict duty not to place into the

stream of commerce a product that is unreasonably dangerous.

        106.    Defendants knew that third parties would purchase AFFF containing PFOA and

PFOS and use it without inspection for defects.

        107.    At the time of manufacture, Defendants knew that the chosen formulation of AFFF,

which included PFOA/PFOS, was not biodegradable and bioaccumulated in fish, wildlife, and

humans.

        108.    AFFF containing PFOA/PFOS purchased or otherwise acquired (directly or

indirectly) from Defendants by third parties were applied, discharged, disposed of, or otherwise

released onto lands and/or water in the vicinity of Plaintiff’s water production wells, including but

not limited to the WPAFB and FTC. Such discharges occurred at various locations, at various times,

and in various amounts.

        109.    The AFFF containing PFOA/PFOS purchased by third parties was used in a

reasonably foreseeable manner and without substantial change in the condition of such products.

        110.    Defendants knew or reasonably should have known that the use of AFFF containing

PFOA and PFOS in its intended manner would foreseeably result in the spillage, discharge,

disposal, or release of AFFF onto land or into groundwater supplies.




                                                  18
     2:18-cv-03496-RMG           Date Filed 10/03/18       Entry Number 1     Page 19 of 30




       111.    The AFFF containing PFOA and PFOS used in the vicinity of Plaintiff’s water

production wells was defective in design and unreasonably dangerous because, among other things:

       a. PFOA and PFOS causes extensive and persistent groundwater contamination when it,
          or products containing it, are used in their foreseeable and intended manner.

       b. PFOA and PFOS contamination in drinking water poses significant threats to public
          health and welfare.

       c. Defendants failed to conduct and/or failed to disclose reasonable, appropriate, or
          adequate scientific studies to evaluate the environmental fate and transport and
          potential human health effects of PFOA and PFOS.

       112.    At all times relevant to this action, AFFF containing PFOA and PFOS was

dangerous to an extent beyond that which would be contemplated by the ordinary consumer, and/or

the foreseeable risk of harm to public health and welfare posed by PFOA and PFOS outweighed the

cost to Defendants of reducing or eliminating such risk.

       113.    Defendants knew or should have known about feasible alternatives to producing

AFFF without the use of PFOA and PFOS, and the omission of such alternative designs rendered

AFFF not reasonably safe.

       114.    As a direct and proximate result of the defects previously described, Plaintiff’s

supply wells have been, and continue to be, contaminated with PFOA/PFOS in varying amounts

over time, causing Plaintiff significant injury and damage.

       115.    As a direct and proximate result of Defendants’ acts and omissions as alleged herein,

Plaintiff has incurred, is incurring, and will continue to incur damages related to PFOA/PFOS

contamination of its wells in an amount to be proved at trial.

       116.    Defendants knew it was substantially certain that their acts and omissions described

above would cause injury and damage, including PFOA and PFOS contamination of groundwater.

Defendants committed each of the above-described acts and omission knowingly, willfully, and

with oppression, fraud, and/or malice. Such conduct was performed to promote sales of AFFF, in


                                                  19
     2:18-cv-03496-RMG           Date Filed 10/03/18        Entry Number 1         Page 20 of 30




conscious disregard of the probable dangerous consequences of that conduct and its reasonably

foreseeable impacts on public health and welfare. Therefore, Plaintiff requests an award of punitive

damages in an amount sufficient to punish these Defendants and that fairly reflects the aggravating

circumstances alleged herein.

        117.    Defendants are strictly, jointly and severally liable for all such damages, and

Plaintiff is entitled to recover all such damages and other relief as set forth below.

                                       COUNT II
                          STRICT LIABILITY- FAILURE TO WARN
                         PURSUANT TO OHIO REV. CODE § 2307.76

        118.    Plaintiff realleges and reaffirms each and every allegation set forth in all preceding

paragraphs as if fully restated herein.

        119.    As commercial distributors, sellers, manufacturers, suppliers, marketers, and/or

designers of AFFF, Defendants had a strict duty to warn against latent dangers resulting from

foreseeable uses of the product that Defendants knew or should have known about.

        120.    At the time of marketing, when the AFFF left control of the Defendants, Defendants

knew, or in the exercise of reasonable care, should have known that the AFFF was not

biodegradable, and that it bioaccumulated in fish, wildlife and humans, and knew they were

providing an inadequate warning or instruction about the inherent danger of allowing the AFFF to

be dumped on the ground where by runoff or permeation through the ground it would infiltrate

groundwater.

        121.    Defendants knew that third parties would purchase AFFF containing PFOA and

PFOS and expect that it was biodegradable and use it at the Fire Training Facility and WPAFB,

both locations where runoff would permeate into the Mad River Well Field areas.

        122.    AFFF containing PFOA/PFOS purchased or otherwise acquired (directly or

indirectly) from Defendants by third parties was applied, discharged, disposed of, or otherwise


                                                   20
     2:18-cv-03496-RMG           Date Filed 10/03/18       Entry Number 1       Page 21 of 30




released at various locations, at various times, and in various amounts onto the lands and/or water in

the vicinity of Plaintiff’s drinking water production wells.

         123.   The AFFF containing PFOA and PFOS purchased by third parties was used in a

reasonably foreseeable manner and without substantial change in the condition of such products.

         124.   Defendants knew or should have known that the use of AFFF containing

PFOA/PFOS in its intended manner would result in the discharge, disposal, or release of

PFOA/PFOS onto land and into groundwater.

         125.   The AFFF containing PFOA and PFOS used in the vicinity of Plaintiff’s Fire

Training Center was defective in design and unreasonably dangerous for the reasons set forth

above.

         126.   Despite the known and/or reasonably foreseeable hazards to human health and

welfare associated with the use of AFFF containing PFOA and PFOS in the vicinity of Plaintiff’s

water production wells, including contamination of public drinking water wells with PFOA/PFOS,

Defendants failed to provide adequate warnings of, or take any other precautionary measures to

mitigate, those hazards.

         127.   In particular, Defendants failed to describe such hazards or provide any

precautionary statements regarding such hazards in the labeling of their AFFF products containing

PFOA/PFOS or otherwise.

         128.   As a direct and proximate result of Defendants’ failure to warn of the hazards posed

by disposal or release of AFFF containing PFOA/PFOS in the vicinity of subterranean public

drinking water wells that were, or reasonably should have been, known to them, PFOA and/or

PFOS contaminated Plaintiff’s supply wells.




                                                  21
     2:18-cv-03496-RMG            Date Filed 10/03/18       Entry Number 1         Page 22 of 30




        129.    As a direct and proximate result of Defendants’ acts and omissions as alleged herein,

Plaintiff has incurred, is incurring, and will continue to incur damages related to PFOA and/or

PFOS contamination of its wells in an amount to be proved at trial.

        130.    Defendants knew it was substantially certain that their acts and omissions described

above would cause injury and damage, including PFOA and PFOS contamination of water supply

wells. Defendants committed each of the above-described acts and omission knowingly, willfully,

and with oppression, fraud, and/or malice. Such conduct was performed to promote sales of AFFF,

in conscious disregard to the probable dangerous consequences of that conduct and its reasonably

foreseeable impacts on public health and welfare. Therefore, Plaintiff requests an award of punitive

damages in an amount sufficient to punish these Defendants and that fairly reflects the aggravating

circumstances alleged herein.

        131.    Defendants are strictly, jointly and severally liable for all such damages, and

Plaintiff is entitled to recover all such damages and other relief as set forth below.

                                            COUNT III
                                           NEGLIGENCE

        132.    Plaintiff realleges and reaffirms each and every allegation set forth in all preceding

paragraphs as if fully restated herein.

        133.    As commercial distributers, sellers, manufacturers, suppliers, marketers, and/or

designers, Defendants owed a duty of care to Plaintiff not to place into the stream of commerce a

product, AFFF, that was in a defective condition and unreasonably dangerous to groundwater.

        134.    Defendants      breached   this   duty    by   negligently    designing,   formulating,

manufacturing, distributing, selling, supplying, and/or marketing such unreasonably dangerous

products into the stream of commerce, including for use at the WPAFB and FTC, even when they

knew or should have known of the dangers PFOA and PFOS posed to public drinking water wells.



                                                   22
     2:18-cv-03496-RMG           Date Filed 10/03/18       Entry Number 1     Page 23 of 30




       135.    Among other things, Defendants breached this duty when they manufactured,

marketed, distributed, supplied, and sold AFFF even though they knew or should have known of the

dangers that PFOA and PFOS posed to groundwater. Defendants should have known that the

manner in which they were manufacturing, marketing, and selling AFFF containing PFAS

compounds, like PFOS and PFOA, would result in the contamination of the public supply water

wells, including Plaintiff’s Mad River Well Field areas at Huffman Dam and Tait’s Hill.

       136.    Defendants knew or should have known that exposure to PFOA and PFOS was

hazardous to the environment and to human health.

       137.    As a direct and proximate result of Defendants’ acts and omissions as alleged herein,

Plaintiff has incurred, is incurring, and will continue to incur damages related to PFOA and PFOS

contamination of its Supply Wells in an amount to be proved at trial.

       138.    Defendants knew it was substantially certain that their acts and omissions described

above would cause injury and damage, including PFOA and PFOS contamination of public

groundwater supply wells. Defendants committed each of the above-described acts and omission

knowingly, willfully, and with oppression, fraud, and/or malice. Such conduct was performed to

promote sales of AFFF, in conscious disregard to the probable dangerous consequences of that

conduct and its reasonably foreseeable impacts on public health and welfare. Therefore, Plaintiff

requests an award of punitive damages in an amount sufficient to punish these Defendants and that

fairly reflects the aggravating circumstances alleged herein.

       139.    Defendants are jointly and severally liable for all such damages, and Plaintiff is

entitled to recover all such damages and other relief as set forth below.

                                          COUNT IV
                                       PUBLIC NUISANCE




                                                  23
        2:18-cv-03496-RMG        Date Filed 10/03/18       Entry Number 1        Page 24 of 30




         140.   Plaintiff realleges and reaffirms each and every allegation set forth in all preceding

paragraphs as if fully restated herein.

         141.   Plaintiff provides drinking water to its residents to from its groundwater supply

wells that is used for drinking, bathing, cleaning, washing, cooking, watering vegetables, and other

uses.

         142.   Because Plaintiff is a public entity, the water it provides to its residential and

commercial customers is a public and commonly held resource. Members of the public have a right

to have their water remain clean, safe, and free of Defendants’ toxic contamination.

         143.   Defendants’ acts and omissions, including their manufacture, sale, supply,

marketing, and defective design of, and/or failure to warn regarding PFOA and/or PFOS in AFFF

contaminated Plaintiff’s wells, rendering water served from them unfit for human consumption and

a public health hazard.

         144.   Consequently, Defendants substantially interfered with and caused damage to a

public or common resource that endangered public property, as well as the health, safety, and

comfort of a considerable number of persons. Such action creates, contributes to, or maintains a

public nuisance.

         145.   As an owner of water production wells and purveyor of drinking water, Plaintiff

suffers injuries different in kind from the community at large because it relies entirely upon its water

production wells for its public service functions.

         146.   Defendants knew it was substantially certain that their acts and omissions described

above would cause injury and damage, including PFOA and PFOS contamination of the

groundwater supply. Defendants committed each of the above-described acts and omission

knowingly, willfully, and with oppression, fraud, and/or malice. Such conduct was performed to




                                                     24
     2:18-cv-03496-RMG           Date Filed 10/03/18       Entry Number 1       Page 25 of 30




promote sales of AFFF, in conscious disregard to the probable dangerous consequences of that

conduct and its reasonably foreseeable impacts on public health and welfare. Therefore, Plaintiff

requests an award of punitive damages in an amount sufficient to punish these Defendants and that

fairly reflects the aggravating circumstances alleged herein.

        147.    Defendants are jointly and severally liable for all such damages, and Plaintiff is

entitled to recover all such damages and other relief as set forth below.

                                              COUNT V
                                          PRIVATE NUISANCE

        148.    Plaintiff realleges and reaffirms each and every allegation set forth in all preceding

paragraphs as if fully restated herein.

        149.    Plaintiff is the owner of land, easements, and water rights that permit it to extract

groundwater for use in its wells to provide drinking water to its customers.

        150.    Defendants’ intentional, negligent, and/or reckless conduct, as alleged herein, has

resulted in substantial contamination of Plaintiff’s supply wells by PFOA and PFOS, human

carcinogens that cause adverse human health effects and render water undrinkable.

        151.    Defendants’ manufacture, distribution, sale, supply, and marketing of AFFF

containing PFOA/PFOS was unreasonable because Defendants had knowledge of PFOA and

PFOS’s unique and dangerous chemical properties and knew that contamination of public

groundwater supply wells was substantially certain to occur, but failed to provide adequate

warnings of, or take any other precautionary measures to mitigate, those hazards.

        152.    The contamination caused, contributed to, and/or maintained by Defendants

substantially and unreasonably interferes with Plaintiff’s property rights to appropriate, use, and

enjoy water from its wells in Huffman Dam and Tait’s Hill portions of the Mad River Well Field.




                                                  25
     2:18-cv-03496-RMG           Date Filed 10/03/18       Entry Number 1        Page 26 of 30




        153.    Each defendant has caused, contributed to, and/or maintained such nuisance, and is a

substantial contributor to such nuisance.

        154.    As a direct and proximate result of Defendants’ acts and omissions as alleged herein,

Plaintiff has incurred, is incurring, and will continue to incur damages related to PFOA and PFOS

contamination of Huffman Dam and Tait’s Hill portions of the Mad River Well Field in an amount

to be proved at trial.

        155.    Defendants knew it was substantially certain that their acts and omissions described

above would cause injury and damage, including PFOA and PFOS contamination of Plaintiff’s

groundwater supply. Defendants committed each of the above-described acts and omission

knowingly, willfully, and with oppression, fraud, and/or malice. Such conduct was performed to

promote sales of AFFF, in conscious disregard to the probable dangerous consequences of that

conduct and its reasonably foreseeable impacts on public health and welfare. Therefore, Plaintiff

requests an award of punitive damages in an amount sufficient to punish these Defendants and that

fairly reflects the aggravating circumstances alleged herein.

        156.    Defendants are jointly and severally liable for all such damages, and Plaintiff is

entitled to recover all such damages and other relief as set forth below.

                                             COUNT VI
                                             TRESPASS

        157.     Plaintiff realleges and reaffirms each and every allegation set forth in all preceding

paragraphs as if fully restated herein.

        158.    Plaintiff owns and possesses its drinking water production system, including

drinking water production wells that extract groundwater in Montgomery County, Ohio.

Plaintiff actually and actively exercises its rights to appropriate and use groundwater drawn from its

wells, including from Huffman Dam and Tait’s Hill portions of the Mad River Well Field.



                                                  26
     2:18-cv-03496-RMG          Date Filed 10/03/18      Entry Number 1        Page 27 of 30




       159.    Plaintiff did not give any Defendant permission to cause PFOA or PFOS to enter its

groundwater wells.

       160.     Defendants knew or reasonably should have known that:

           a. PFOA and PFOS have a propensity to infiltrate groundwater aquifers when
              released to the environment;

           b. PFOA and PFOS are mobile and persistent groundwater contaminants capable of
              moving substantial distances within aquifers;

           c. They are toxic to human health; and

           d. They are therefore hazardous to public water systems and human health and
              welfare.

       161.    Defendants manufactured, promoted, marketed, distributed, and/or sold AFFF

containing PFOA and PFOS, which Defendants knew or reasonably should have known would

virtually certainly be discharged and release toxic PFOA and PFOS into the ground and intrude

upon, contaminate, and damage Plaintiff’s possessory interest.

       162.    Defendants’ willful conduct directly resulted in the placement of its product, AFFF,

on and in property owned by Plaintiff without permission or right of entry.

       163.    Each Defendant is a substantial factor in bringing about the contamination of

Plaintiff’s wells, and each Defendant aided and abetted the trespasses and is jointly responsible for

the injuries and damage caused to Plaintiff.

       164.    As a direct and proximate result of Defendants’ acts and omissions resulting in

PFOA and PFOS entering Plaintiff’s Water wells at Huffman Dam and Tait’s Hill portions of the

Mad River Well Field, Plaintiff sustained actual injuries and damages related to the PFOA and/or

PFOS contamination of its wells in an amount to be proved at trial.

       165.    Defendants knew it was substantially certain that their acts and omissions described

above would cause injury and damage, including PFOA and PFOS contamination of the public



                                                 27
     2:18-cv-03496-RMG            Date Filed 10/03/18        Entry Number 1          Page 28 of 30




groundwater supply. Defendants committed each of the above-described acts and omission

knowingly, willfully, and with oppression, fraud, and/or malice. Such conduct was performed to

promote sales of AFFF, in conscious disregard to the probable dangerous consequences of that

conduct and its reasonably foreseeable impacts on public health and welfare. Therefore, Plaintiff

requests an award of punitive damages in an amount sufficient to punish these Defendants and that

fairly reflects the aggravating circumstances alleged herein.

        166.    Defendants are jointly and severally liable for all such damages, and Plaintiff is

entitled to recover all such damages and other relief as set forth below.

                                   COUNT VII
                    ALTERNATIVE LIABILITY, CONCERT OF ACTION,
                              ENTERPRISE LIABLITY

        167.    Plaintiff realleges and reaffirms each and every allegation set forth in all preceding

paragraphs as if fully restated herein.

        168.    Defendants in this action are manufactures, distributors, sellers, suppliers and

marketers of AFFF containing PFOA/PFOS that control a substantial share of the market for AFFF

in Ohio and are jointly responsible for the increased threat to groundwater in Ohio and for causing

the injuries complained of in this Complaint.

        169.    Advances in science and technology have allowed Defendants to create a fungible good

that has been shown to harm Plaintiff and its customers and which cannot be traced to any specific producer.

        170.    AFFF containing PFOA and PFOS is fungible once it is in the groundwater. It is

impossible to identify the exact commercial entity that manufactured any given batch of PFOS

and/or PFOA found free in the environment; and, each of these Defendants participated in a state-

wide and national market for AFFF containing PFOA and PFOS during the relevant time in Dayton,

Ohio.




                                                    28
     2:18-cv-03496-RMG            Date Filed 10/03/18       Entry Number 1       Page 29 of 30




        171.    Concert of action liability attaches to Defendants each of which participated in a

common plan to commit the intentional torts alleged herein and each of which acted tortiously in

pursuance of the common plan.

        172.    Defendants in this action acted in concert to transport, distribute, supply, sell and/or

market AFFF containing PFOA and PFOS as a safe and effective product for use by the public.

        173.    Enterprise liability attaches to the named Defendants.

        174.    Because Defendants acted with malice in their conscious, willful, and wanton

disregard of the probable dangerous consequences of their conduct and its foreseeable impact upon

the Plaintiff, Plaintiff is entitled to punitive damages.

                                       PRAYER FOR RELIEF

        WHEREFORE, the City of Dayton prays for a judgment against these Defendants for:

        1.      Dayton is not asking for any equitable or injunctive relief, but compensatory

damages only;

        2.      Compensatory damages in an amount to be demonstrated and proven at trial but

which is:

        a.      Above the jurisdictional minimum of this court on the First Cause of Action;

        b.      Above the jurisdictional minimum of this court on the Second Cause of Action;

        c.      Above the jurisdictional minimum of this court on the Third Cause of Action; and

        d.      Above the jurisdictional minimum of this court on the Fourth Cause of Action;

        e.      Above the jurisdictional minimum of this court on the Fifth Cause of Action;

        f.      Above the jurisdictional minimum of this court on the Sixth Cause of Action; and

        g.      Above the jurisdictional minimum of this court on the Seventh Cause of Action;

3.      Punitive damages in an amount to be determined at trial;

4.      Interest on the damages according to law;



                                                    29
     2:18-cv-03496-RMG         Date Filed 10/03/18       Entry Number 1        Page 30 of 30




5.     Costs, disbursements and attorneys’ fees of this lawsuit; and

6.     Any other and further relief as the Court deems just, proper and equitable.

                                        JURY DEMAND

       Plaintiff demands a trial by jury of all claims asserted in this Complaint.

Dated: October 3, 2018

Respectfully submitted,

CITY OF DAYTON                                       NAPOLI SHKOLNIK PLLC

s/ John C. Musto___________                          s/ Paul J. Napoli________________
Barbara J. Doseck, Esq.                              Paul J. Napoli, Esq. (PHV Forthcoming)
City Attorney                                        Louise R. Caro, Esq. (PHV Forthcoming)
John C. Musto, Esq. (0071512)                        Tate J. Kunkle, Esq. (PHV Forthcoming)
Chief Trial Counsel                                  Patrick J. Lanciotti, Esq. (PHV Forthcoming)
101 West Third Street                                360 Lexington Ave., 11th Floor
P.O. Box 22                                          New York, NY, 10017
Dayton, Ohio 45401                                   Tel: (212) 397-1000
Tel. (937) 333-4100                                  Fax: (646) 843-7603
 Fax (937) 333-3628                                  pnapoli@napolilaw.com
barbara.doseck@daytonohio.gov                        lcaro@napolilaw.com
john.musto@daytonohio.gov                            tkunkle@napolilaw.com
                                                     planciotti@napolilaw.com

PLEVIN & GALLUCCI COMPANY, L.P.A.                    DYER, GAROFALO, MANN & SCHULTZ

s/ Frank Gallucci___________                         s/ Pierre Tismo_______________
Frank Gallucci (0072680)                             Pierre Tismo, Esq. (0067924)
David Grant (0065436)                                131 N. Ludlow, Suite 1400
55 Public Square                                     Dayton, Ohio 45402
Suite 2222                                           Tel: 937.223.8888
Cleveland, Ohio 44113                                Fax: 937.824.8630
p: 216.861.0804                                      ptismo@dgmslaw.com
f: 216.861.5322
fgallucci@pglawyer.com
dgrant@pglawyer.com

Attorneys for City of Dayton, Ohio




                                                30
